Title: From George Washington to Robert Lewis & Sons, 25 May 1785
From: Washington, George
To: Robert Lewis & Sons

 

Gentn
Mount Vernon 25th May 1785.

In consequence of your letter of the 5th of last month, I discharged Wm Roberts from my Mill. It now is, & has been for some time past without a Miller; & as Mr Davenport from your Accot would be ready to take charge of it in about three weeks (now seven), & not yet come, nor any reason given why he has not; I am apprehensive of some disappointment.
If this is the case I should be glad to know it as soon as possible. One Baker, who referred to you for a character, & was employ’d by Colo. Biddle at his Mill at George town, has applied to me; but considering myself under engagement, I gave him no encouragement. A person who writes the enclosed letter has also offered, but I have given him no answer. Some others have likewise made application, but as I depended upon Devenport I asked for no character nor enquired into their qualifications. If Devenport should have disappointed me, would Baker answer my purpose? Would reynolds do better? Or have you any other in view which you think preferable to both? I am sorry to give you so much trouble with my affairs but hope you will excuse it. I am Gentn Yrs &c.

G: Washington

